Citation Nr: 0724412	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for thyroid cancer, status 
post thyroidectomy.


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  An informal conference was held with a decision 
review officer in March 2004.  During his appeal, the veteran 
requested a Board hearing; however, he indicated in a 
December 2005 statement that he would not be able to attend a 
scheduled hearing.  In February 2006, the Board remanded the 
appeal for further development.


FINDINGS OF FACT

1.  Thyroid cancer was not present in service and was not 
manifested until over 40 years after service, nor is it 
related to any incident of service.

2.  The objective evidence of record shows that the veteran 
did not participate in a radiation-risk activity and was not 
otherwise exposed to radiation in service.  


CONCLUSION OF LAW

Thyroid cancer, claimed on the basis of exposure to 
radiation, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2003 letter the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim for thyroid cancer due to the 
treatment for his service-connected skin condition.  
Additionally, in a August 2006 letter the RO provided 
additional notice to the veteran regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claim.  A letter advising the veteran of 
the evidence needed to establish a disability rating and 
effective date was issued in August 2006.  The claim was last 
readjudicated in April 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a malignant tumor 
(carcinoma), diabetes mellitus, or peripheral neuropathy 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Claims based upon exposure to ionizing radiation are governed 
by two separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2006).  However, as will be shown below, neither of 
those regulations is applicable in this case.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, VA medical records, Social Security records and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of thyroid cancer.  In addition, his post- service 
medical records fail to show any mention of thyroid cancer 
until many years after separation.  The record reflects that 
he was diagnosed with thyroid cancer in January 2003, which 
is over 40 years after discharge.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumptions of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's thyroid cancer developed as a result of exposure to 
radiation during service.

After review, the Board finds that the veteran's thyroid 
cancer did not have its onset during service.  The evidence 
of record indicates that the veteran was first diagnosed with 
thyroid cancer during January 2003 at the Portland VA Medical 
Center (VAMC).  The record indicates that the thyroid cancer 
was diagnosed more than forty years after the veteran's time 
in service.

The Board further finds that the veteran's thyroid cancer is 
not related to any incident of service.  The veteran contends 
that he was exposed to radiation therapy while in service as 
a treatment for his service-connected acne conglobata, 
rosacea with ocular involvement (acne).  He has not suggested 
that he served in any of the circumstances (e.g., atmospheric 
nuclear weapons testing, occupation of Hiroshima and Nagasaki 
prior to July 1, 1946) listed in 38 C.F.R. § 3.311(a)(2).

At a March 2004 informal conference with a decision review 
officer, in lieu of a formal hearing at the request of the 
veteran, the veteran provided details concerning how he 
reached the conclusion that he was exposed to radiation while 
in-service.  The veteran claims that he was hospitalized in a 
locked room for a period of three days.  He described having 
to lie on his stomach while under an x-ray type machine with 
his head and lower torso covered with lead blankets.  The 
veteran was never told that he was being treated with 
radiation and years later made this assumption when 
physicians asked him if he had been exposed to radiation 
after he was diagnosed with thyroid cancer.  

There is no indication in the veteran's service medical 
records that he was exposed to radiation while in service.  
The record indicates that after the veteran discussed his 
claimed hospitalization with a decision review officer, the 
RO again requested medical records from the National 
Personnel Records Center (NPRC), asking them to search for 
any in-patient medical records for the veteran with radiation 
treatment from Vitry Le Francois for 1961 or La Chappelle for 
1961.  The NPRC replied that no records were found.

A VA examination dated July 2003 indicates that the veteran's 
thyroid cancer was more probably than not due to radiation 
treatments for his acne.  The VA examiner related in his 
report the veteran's oral history that he was exposed to 
radiation while in-service in France.  The VA examiner 
indicated that the veteran had some hypothyroidism for the 14 
years prior to his 2003 diagnosis of thyroid cancer and 
resultant thyroidectomy and that he will need thyroid 
replacement indefinitely.  The examiner further reported that 
there was no evidence of recurrence or ongoing thyroid cancer 
at the time of the examination.  

In a February 2006 remand, the Board noted that it was 
unclear how the examiner conducting the July 2003 examination 
came to his conclusion concerning the etiology of the 
veteran's thyroid cancer.  No specific findings from the 
claims file were made in the examination report.  
Additionally, the examination report was unclear if the 
claimed radiation treatments were conducted during the 
veteran's time in-service.  As a result, the Board remanded 
the claim for the original VA examiner to issue an addendum, 
clarifying his findings.  

The original examiner issued an addendum in March 2007.  The 
addendum reflects that on further review of the claims file, 
the VA examiner was unable to find any notation of radiation 
treatments as reported by the veteran; however, there were 
extensive records detailing the veteran's acne treatments 
while in-service.  The records indicate the veteran was 
treated with penicillin with tetracycline, topical pHisoHex, 
topical vitamin E, hot packs, sun lamps, heat lamps, and 
sunlight of up to one hour per day.  The examiner went on to 
state that he had based his initial opinion solely on the 
history provided by the veteran, that there was no objective 
evidence of radiation exposure being the cause of the 
veteran's thyroid cancer and that the examiner was in error.  
After a thorough review of the claims file, the examiner 
concluded that it was less likely than not that the veteran's 
thyroid cancer was caused by in-service radiation exposure.      

In this case, there is no competent medical evidence of 
record supporting the veteran's claim, except for the 
aforementioned VA examiner's initial opinion.  As that 
examiner has now backed off of his early opinion and has 
determined that the veteran's claimed disorder is not 
etiologically related to radiation exposure in service, 
however, the Board finds no basis in the medical evidence of 
record for support for the veteran's claim.  

The Board acknowledges the veteran's contentions that his 
thyroid cancer is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for thyroid cancer, 
status post thyroidectomy, and this claim must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for thyroid cancer, status 
post thyroidectomy, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


